DETAILED ACTION
Claims 1-12 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 7-12 are directed to non-statutory subject matter.  
Claims 7 and 11 are directed to a “robot” and a “cloud server” respectively. The body/structure of the claim indicate that the  “robot” and “cloud server” include a “dynamic annotating module”, an “acquiring module”, a “rule updating module” and a “task performing module” for claim 7 and a “storing module”, a “receiving module” and a “determining module” for claim 11. The “dynamic annotating module”, the “acquiring module”, the  “rule updating module” and the “task performing module” for claim 7 and the “storing module”, the “receiving module” and the “determining module” for claim 11 are not explicitly claimed and disclosed as hardware and may be interpreted as software. The “robot” and the “cloud server” are therefore directed to software per se. 
As software therefore, the “robot” or the “cloud server” is not a process, a machine, a manufacture or a composition of matter and as such not directed to statutory subject matter.
Claims 8-10 and 12 are rejected for the same reason as claims 7 and 11 respectively.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 7 recites “…dynamic annotating module is configured to...", "...acquiring module is configured to…”, “…rule updating module is configured to…”, “…task performing module is configured to…” and their respective functional languages. 
Claim 12 recites “…storing module is further configured to...", "...receiving module is configured to…”, “…determining module is configured to…” and their respective functional languages. 
Claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “…dynamic annotating module is configured to...", "...acquiring module is configured to…”, “…rule updating module is configured to…”, “…task performing module is configured to…”, “…storing module is further configured to...", "...receiving module is configured to…”, “…determining module is configured to…” coupled with their respective functional languages “…dynamic annotate a belonging and use relationship between an object and a person in a three-dimensional environment…”, “…acquire a rule library…”, “…establish a new rule by means of an interactive demonstration behavior based on the rule library…”, “…establish a new annotation by means of the interactive demonstration behavior based on the rule library…”, “…complete a task and an interaction designated by a user based on the annotation library…”, “…store annotations generated when a robot dynamic annotates a belonging and use relationship between an object and a person in a three-dimensional environment to generate an annotation library…”, “…receive a new rule established by the robot by means of an interactive demonstration behavior based on the rule library and the annotation library…”, and “…determine whether the new rule and the rules in the rule library, and the new annotation and the annotations in the annotation library are subjected to a conflict, and update the new rule to the rule library and update the new annotation to the annotation library when no conflict is existent…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  “…dynamic annotating module...", "...acquiring module…”, “…rule updating module…”, “…task performing module…”, “…storing module is further configured to...", "...receiving module…”, “…determining module…”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “processor 610”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim 12 does invoke 35 U.S.C. 112(f) because of the same reason as claim 11 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0063388 A1 to Kim et al. in view of U.S. Pub. No. 2017/0206418 A1 to Schnittman.

As to claim 1, Kim teaches a dynamic learning method for a robot, comprising a training and learning mode; 
wherein the training and learning mode comprises the following steps: 
acquiring a rule library (rule storage device), and establishing a new rule (newly obtained rules) by means of an interactive demonstration behavior based on the rule library (“...The learning apparatus of the intelligent system may further include a rule storage device that stores the  rules in a confidence region or a non-confidence region depending on the confidence of rules input by the user. Further, the learning apparatus of the intelligent system may further include a rule engine that processes logical conclusion and queries about the stored rules; and a rule trigger that searches services corresponding to event or service information that is currently input from rules already stored, and provides corresponding services or related services to the user...The rule storage device 100 stores the rules and a knowledge base, and provides a storage media that can be searched. The rules are classified and then stored in a confidence region and a non-confidence region...The rule management device 340 manages rules that are obtained by the rule extracting device 330. When newly obtained rules conflict with existing rules or when the obtained rules are very ambiguous, the rule management device asks a user questions and newly arranges rules on the basis of the user's answers...” paragraphs 0010/0032/0033); and 
updating the new rule (new rules) to the rule library when it is determined that the established new rule is not in conflict with rules in the rule library (“...According to an aspect of the present invention, a learning apparatus of an intelligent system automatically controls a system on the basis of information about events generated in an external environment or services input by a user. The learning apparatus includes a rule management device. The rule management device determines whether rules extracted from event data or service data are the same as rules already stored, generates queries about the confidence of new rules and provides the queries to a user if the rules are the new rules, and updates the rules on the basis of user's answers...” paragraphs 0008/0013).
Kim is silent with reference to wherein the training and learning mode comprises the following steps: 
dynamically annotating a belonging and use relationship between an object and a person in a three-dimensional environment to generate an annotation library and a new annotation by means of an interactive demonstration behavior based on the rule library and the annotation library. 
Schnittman teaches wherein the training and learning mode comprises the following steps: 
dynamically annotating (annotated data) a belonging and use relationship between an object and a person in a three-dimensional environment (camera) to generate an annotation library and a new annotation (updates) by means of an interactive demonstration behavior based on the annotation library (“...In several embodiments, mobile robots 100 are provisioned with an initial annotated dataset for use in the subsequent retraining of classifiers and/or performing classification. The initial dataset likely contains images that are not specific to the operating environment of the mobile robot 100, and the initial dataset is supplemented with images captured from within the operating environment of the mobile robot 100 as it explores. In other embodiments, mobile robots 100 are deployed to a particular environment and initially do not utilize classifiers to understand the content of images captured by the machine vision sensor system of the robot. Instead, the mobile robots 100 collect annotated data by exploring their operating environments and use the annotated data to build classifiers that enable the mobile robots 100 to interpret subsequently captured images and/or perform classification. In this way, annotated datasets can be continuously updated as the robot navigates within the environment... y continuously updating the training datasets, the process is able to provide better training data for use in supervised machine learning process used to train the classifier(s). Furthermore, as can be readily appreciated, updating the training data with images from the actual operating environment may help increase the accuracy of the classifiers. In several embodiments, the classifiers may be retrained on a periodic basis, such as at a certain times of day, or during periods when the mobile robot 100 is in a particular state (e.g., mobile robot 100 is docked at a charging station, mobile robot 100 is connected to an electric power source, and/or the mobile robot 100 has sufficient processing resources available). In some embodiments, training of the one or more classifiers may be automatically triggered anytime an update to the training datasets is made. In several embodiments, the updated datasets may be provided to an external computing device via a network data connection and one or more classifiers may also be trained remotely and provided to the mobile robot 100 via the network data connection. For example, the mobile robot 100 may utilize an Internet connection to communicate with external servers that handle the collection of training data and the training of the classifiers. As can readily be appreciated, new classifiers can be trained by any supervised machine learning system using updated training data including (but not limited to) supervised machine learning systems implemented on mobile robot 100s, and/or supervised machine learning systems implemented on remote servers...” paragraphs 0098/0155). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim with the teaching of Schnittman because the teaching of Schnittman would improve the system of Kim by providing a drive mechanism configured to maneuver a robot over a ground surface within an operating environment (Schnittman Abstract).

Claims 2, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0063388 A1 to Kim et al. in view of U.S. Pub. No. 2017/0206418 A1 to Schnittman as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0060757 A1 to LI et al.

As to claim 2, Kim as modified by Schnittman teaches the method according to claim 1, however it is silent with reference to updating the new annotation to the annotation library when is determined that the new annotation is not in conflict with annotations in the annotation library; and completing a task and an interaction designated by a user based on the annotation library and the rule library.  
LI teaches updating the new annotation to the annotation library when is determined that the new annotation (to ultimately obtain a second machine learning dataset 2) is not in conflict (integrate data/ data synchronization) with annotations in the annotation library; and completing a task and an interaction designated by a user based on the annotation library and the rule library (“...The data annotation apparatus 100 is further configured to integrate data of the stimuli that have been generated (i.e. stimulus data), data extracted based on the responses that have been collected (i.e. biometrics data), and data from the first machine learning dataset 1 (shown as “training data” in the figure) to ultimately obtain a second machine learning dataset 2, which can then be fed into a machine learning apparatus 200 to learn a required task...The data integration portion 130 is configured to integrate the data of the at least one stimulus generated by the stimulus generation portion 110 (i.e. the stimulus data in the figure), the biometrics data generated by the biometrics reading portion 120, and the data from the first machine learning dataset 1 (i.e. the training data) to thereby obtain the second machine learning dataset 2, which can then be fed to the machine learning apparatus 200 for machine learning... Data synchronization synchronizes the stimulus data and the biometrics data to establish a correlation or a corresponding relationship between these two sources of data. For any machine learning algorithm, in the training or testing data, it is always critical to know what “outputs” (i.e. the at least one response, measured by the biometrics reading portion 120) correspond to what “inputs” (the at least one stimulus produced by the stimulus generation portion 110), and thus in order to allow for an effective data synchronization for the data annotation apparatus 100, the stimulus generation portion 110 is configured to send a synchronization signal to the biometrics reading portion 120, as illustrated in FIG. 2...It is noted that the synchronization signal substantially provides a communication channel that indicates to the biometrics reading portion 120 what stimuli were being generated at the time of the corresponding biometrics data. Thus it allows for accurate mapping of tokens in the first machine learning dataset 1 to the stimulus data generated by the stimulus generation portion 110 and to the biometrics data generated by the biometrics reading portion 120 so as to allow for the generation of the second machine learning dataset 2...” paragraphs 0063/0068/0109/0110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim and Schnittman with the teaching of LI because the teaching of LI would improve the system of Kim and Schnittman by providing a process of establishing consistency among data from a source to a target data storage and vice versa and the continuous harmonization of the data over time.

As to claim 7, see the rejection of claim 2 above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0063388 A1 to Kim et al. in view of U.S. Pub. No. 2017/0206418 A1 to Schnittman as applied to claim 1 above, and further in view of U.S. Pub. No. 2016/0154791 A1 Cheng et al.

As to claim 3, Kim as modified by Schnittman teaches the method according to claim 1, however it is silent with reference to wherein the step of dynamically annotating the belonging and use relationship between the object and the person in the three-dimensional environment comprises: 
calling a robot three-dimensional environment semantic map based on machine vision and natural language understanding and
acquiring a semantic map in a current scenario or the interactive demonstration behavior, identifying whether the semantic map in the current scenario or the interactive demonstration behavior comprises a new belonging and use relationship, parsing and annotating the new belonging and use relationship, and storing the new belonging and use relationship to the annotation library.
Cheng teaches wherein the step of dynamically annotating the belonging and use relationship between the object and the person in the three-dimensional environment comprises: 
calling a robot three-dimensional environment semantic map based on machine vision and natural language understanding (“...Accordingly, there is a need for an improved method and apparatus for dynamically updating landmarks in a geographical layout during execution of natural language instructions...” paragraphs 0003) and
acquiring a semantic map in a current scenario or the interactive demonstration behavior (incomplete retail floor map/incomplete semantic map), identifying whether the semantic map in the current scenario or the interactive demonstration behavior comprises a new belonging and use relationship, parsing and annotating the new belonging and use relationship, and storing the new belonging and use relationship to the annotation library (dynamically update landmarks in a geographical layout during execution of natural language instructions/add new semantic landmarks/references) (“...A conversion device 100 is configured to dynamically update landmarks in a geographical layout during execution of natural language instructions. While conversion device 100 is executing the natural language instructions, conversion device 100 is configured to add new semantic landmarks/references into the geographical layout in response to exploring the geographical layout and/or in response to interaction with an operator of conversion device 100. For instance, conversion device 100 may add new semantic landmarks into a conventional retail floor map through exploration and/or natural language dialogue with an operator, thereby converting an incomplete retail floor map into a detailed map of a retail store. An incomplete and/or a detailed map used by conversion device 100 may be shared with and/or updated by other conversion devices operating in the same environment...Conversion device 100 forms a direction/traveling path with the newly identified landmarks and identifies task-performing actions in the set of natural language instructions. Along the traveling path, there may be landmarks labeled as being “near” a selected landmark. While executing the set of natural language instructions along the traveling path, conversion device 100 uses its image capturing capability, for instance, to capture and identify the landmarks labeled as being “near” a selected landmark. Then, conversion device 100 marks a landmark labeled as being “near” a selected landmark as an identified location and conversion device 100 removes the “near” indication from the landmarks. This updates the semantic map for upcoming use by conversion device 100 or by other conversion devices... At 240, the conversion device generates a hypothesis for determining an unknown landmark in the skipped clause in the natural language instruction and interacts with an operator, using the selected path created from the known clause, to determine the unknown landmark in the skipped clause. At 245, when a response from the operator affirms the hypothesis associated with a landmark in a skipped clause, the conversion device inserts the newly identified landmark into the incomplete semantic map and marks the insertion as being “near” a location of a selected landmark on the path associated with the affirmed hypothesis; or when the operator rejects the hypothesis, the conversion device returns to 235 to select another path to carry out the known clause in order to determine the skipped direction-following clause. At 250, the conversion device repeats the process until there are no more skipped direction-following clauses...At 255, the conversion device forms a direction/traveling path with the newly identified landmarks in the natural language instruction. At 260, while executing the set of natural language instructions along the traveling path, the conversion device updates the incomplete semantic map by identifying the landmarks labeled as being near a selected landmark, marking the landmarks labeled as being near the selected landmark an identified location and removing the label from the landmarks...” paragraphs 0028/0031/0032).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim and Schnittman with the teaching of Cheng because the teaching of Cheng would improve the system of Kim and Schnittman by providing a process for dynamically updating landmarks in a geographical layout during execution of natural language instructions (Cheng paragraph 0003).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0063388 A1 to Kim et al. in view of U.S. Pub. No. 2017/0206418 A1 to Schnittman and further in view of U.S. Pub. No. 2016/0154791 A1 Cheng et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2013/0345875 A1 to Brooks et al.

As to claim 4, Kim teaches the method according to claim 3, wherein the rule includes action to be performed and whether the action is allowed (“...The rule management device 340 manages rules that are obtained by the rule extracting device 330. When newly obtained rules conflict with existing rules or when the obtained rules are very ambiguous, the rule management device asks a user questions and newly arranges rules on the basis of the user's answers...” paragraph 0033).
Brooks teaches wherein each rule and interactive demonstration behavior in the rule library comprise four elements: subject (people), object (object), and the rule library comprises a default scenario rule (for example, the system may, by default; select the object in the center of the camera view or an object in the foreground of the image) and a learning rule (Training) (“...Various embodiments of the invention rely on the robot’s ability to visually detect and/or identify objects and people in its environment. Such visual detection may, in itself, be a task that the robot needs to be trained to perform. Training generally involves the robot’s continuous perception of the environment, coupled with input and feedback from a human trainer. For example, to teach the robot to visually recognize a particular object, the trainer may first orient one of the robot’s cameras such that the object appears in the camera view, which may be displayed on the screen 208 in the robot’s head. The trainer may point at the object in the camera view, e.g., using a mouse or touchscreen. Alternatively, the robot’s computer vision system may attempt to identify the object of interest based on one or more rules; for example, the system may, by default; select the object in the center of the camera view or an object in the foreground of the image. Foreground and background may be distinguished based on depth information obtained, for instance, with a stereo camera or a separate depth sensor, or derived from two different but overlapping camera views. Trainer input may be used to confirm or reject the robot’s automatic object selection. Once the object of interest has been indicated to the robot, the computer vision system may generate an outline of the object in the image, thereby identifying all the pixels it deems to belong to the object. This group of pixels may be identified based on, for example, brightness, color, or depth information; suitable algorithms are known to persons of skill in the art and include, among others, edge-detection algorithms. The user may, again, provide feedback to indicate whether the robot’s computer vision system has correctly outlined the object, and cause corrections if necessary (e.g., by re-orienting the camera)...User interactions similar to those employed during training may also take place during the robot’s execution of tasks, e.g., when the robot halts the process to await further instructions, or when the user wants to modify the manner of execution in a particular case. The feedback provided by the user is translated by the training module 112 into adjustments to or modifications of task-associated rules. Further, the robot’s perception system 102 generally operates in the same manner during the execution phase as it does during training, detecting objects, people, mechanical forces, etc. While the perception system 102 has been described herein with emphasis on visual and mechanical sensations (including touch and mechanical forces), it may also, for certain applications, provide perception capabilities for other types of physical input (such as temperature, electric and magnetic fields, etc.), and such input may be employed in the creation of instances and execution of tasks...” paragraphs 00062/0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Schnittman and Cheng with the teaching of Brooks because the teaching of Brooks would improve the system of Kim, Schnittman and Cheng by providing a feedback system that allows a user adjust or modifications of task-associated rules to optimally operate a robot (Brooks paragraph 0069).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0063388 A1 to Kim et al. in view of U.S. Pub. No. 2017/0206418 A1 to Schnittman and further in view of U.S. Pub. No. 2016/0154791 A1 Cheng et al. and further in view of U.S. Pub. No. 2013/0345875 A1 to Brooks et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2015/0217449 A1 to Meier et al.

As to claim 5, Kim as modified by Schnittman, Cheng and Brooks teaches the method according to claim 4, however it is silent with reference to a working mode; wherein the working mode comprises the following steps: receiving an audio instruction from a user, and identifying the audio instruction; carrying out task planning based on the identified audio instruction and the rule library; and is judging whether the task planning is in conflict with a rule, and establishing an interrogative interaction with the user if the task planning is in conflict with a rule.
Meier teaches a working mode; wherein the working mode comprises the following steps: receiving an audio instruction from a user, and identifying the audio instruction (“...For example, in FIG. 1A, robot 115 can respond to a verbal command by moving to a location (e.g., moving to a user in response to "Come here", moving towards a charging location in response to "Go home", moving towards a door in response to a doorbell)); carrying out task planning based on the identified audio instruction and the rule library (initial control policy) (“...Robot 115 can include a machine configured to perform one or more actions (e.g., motor actions). The actions can be performed automatically and/or in response to sensor input. The action can include, e.g., an angular or translational movement of part or all of robot 115. For example, in FIG. 1A, robot 115 can respond to a verbal command by moving to a location (e.g., moving to a user in response to "Come here", moving towards a charging location in response to "Go home", moving towards a door in response to a doorbell). This task can include recognizing an audio signature, identifying a destination location, determining a path to the destination location and avoiding obstructions along the path. Thus, this task can include processing sensor data (e.g., collected by one or more sensors on robot 115), such as sensor data collected by a microphone and/or camera....” paragraph 0038); and 
is judging whether the task planning is in conflict with a rule (Sensor data (e.g., from a camera indicating the absence of objects in front of the robot)), and establishing an interrogative interaction (one or more corrective commands) with the user if the task planning is in conflict with a rule (“...A sensory-motor control policy can include a mapping from sensory data to proposed action, which can indicate which action is to be performed by robot 115 given a particular circumstance (e.g. given the sensory state and the robot's internal state). To illustrate, in FIG. 1A, an initial control policy (which may contain parameters and variable part of the robots internal state) can indicate that robot 115 is to remain stationary. When the user provides the first command received at user device 110 to move forward, robot 115 will begin to move forward. Sensor data (e.g., from a camera indicating the absence of objects in front of the robot) collected before receipt of the command can be associated with the move-forward action, and the initial control policy can be revised based on the association. Though this revision can be quickly performed and can affect the current action, the resulting policy may be too crude for future contexts. For example, the revised policy can indicate that robot 115 is to continue to move forward indefinitely. However, because user 105 is present, she will likely provide a command at user device 110 to turn or stop at some point (e.g., before colliding with a wall). The policy can then be accordingly further revised. In time, due to the presence of corrective commands, the policy can learn that moving forward should not be applied in all contexts, as other circumstances will require, stopping, turning, backing up, etc...The initial control policy can be revised and/or refined using one or more corrective commands provided by user 105 (e.g., via user device 110). The corrective command can be received after a robot has performed an initial action and can specify an additional "corrective" action that the robot is to perform, such that the combination of the initial action and the corrective action result in a presumed desired action. In this manner, the mapping can be routinely and iteratively refined...” paragraphs 0045/0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Schnittman, Cheng and Brooks with the teaching of Meier because the teaching of Meier would improve the system of Kim, Schnittman and Cheng by providing a technique for revising or refining initial control policy using one or more corrective commands to correct error when a robot is performing an action.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0063388 A1 to Kim et al. in view of U.S. Pub. No. 2017/0206418 A1 to Schnittman and further in view of U.S. Pub. No. 2018/0060757 A1 to LI et al. as applied to claim 7 above, and further in view of U.S. Pub. No. 2016/0154791 A1 Cheng et al.

As to claim 8, Kim as modified by Schnittman and LI teaches the robot for dynamic learning according to claim 7, however it is silent with reference to an annotation updating module; wherein the annotation updating module is configured to: acquire a robot three-dimensional environment semantic map based on machine vision and natural language understanding; and acquire a semantic map in a current scenario or the interactive demonstration behavior, identify' whether the semantic map in the current scenario or the interactive demonstration behavior comprises a new belonging and use relationship, parse and annotate the new belonging and use relationship, and store the new belonging and use relationship to the annotation library. 
Cheng teaches an annotation updating module; wherein the annotation updating module is configured to: acquire a robot three-dimensional environment semantic map based on machine vision and natural language understanding (“...Accordingly, there is a need for an improved method and apparatus for dynamically updating landmarks in a geographical layout during execution of natural language instructions...” paragraphs 0003); and 
acquire a semantic map in a current scenario or the interactive demonstration behavior (incomplete retail floor map/incomplete semantic map), identify whether the semantic map in the current scenario or the interactive demonstration behavior comprises a new belonging and use relationship, parse and annotate the new belonging and use relationship, and store the new belonging and use relationship to the annotation library (dynamically update landmarks in a geographical layout during execution of natural language instructions/add new semantic landmarks/references) (“...A conversion device 100 is configured to dynamically update landmarks in a geographical layout during execution of natural language instructions. While conversion device 100 is executing the natural language instructions, conversion device 100 is configured to add new semantic landmarks/references into the geographical layout in response to exploring the geographical layout and/or in response to interaction with an operator of conversion device 100. For instance, conversion device 100 may add new semantic landmarks into a conventional retail floor map through exploration and/or natural language dialogue with an operator, thereby converting an incomplete retail floor map into a detailed map of a retail store. An incomplete and/or a detailed map used by conversion device 100 may be shared with and/or updated by other conversion devices operating in the same environment...Conversion device 100 forms a direction/traveling path with the newly identified landmarks and identifies task-performing actions in the set of natural language instructions. Along the traveling path, there may be landmarks labeled as being “near” a selected landmark. While executing the set of natural language instructions along the traveling path, conversion device 100 uses its image capturing capability, for instance, to capture and identify the landmarks labeled as being “near” a selected landmark. Then, conversion device 100 marks a landmark labeled as being “near” a selected landmark as an identified location and conversion device 100 removes the “near” indication from the landmarks. This updates the semantic map for upcoming use by conversion device 100 or by other conversion devices... At 240, the conversion device generates a hypothesis for determining an unknown landmark in the skipped clause in the natural language instruction and interacts with an operator, using the selected path created from the known clause, to determine the unknown landmark in the skipped clause. At 245, when a response from the operator affirms the hypothesis associated with a landmark in a skipped clause, the conversion device inserts the newly identified landmark into the incomplete semantic map and marks the insertion as being “near” a location of a selected landmark on the path associated with the affirmed hypothesis; or when the operator rejects the hypothesis, the conversion device returns to 235 to select another path to carry out the known clause in order to determine the skipped direction-following clause. At 250, the conversion device repeats the process until there are no more skipped direction-following clauses...At 255, the conversion device forms a direction/traveling path with the newly identified landmarks in the natural language instruction. At 260, while executing the set of natural language instructions along the traveling path, the conversion device updates the incomplete semantic map by identifying the landmarks labeled as being near a selected landmark, marking the landmarks labeled as being near the selected landmark an identified location and removing the label from the landmarks...” paragraphs 0028/0031/0032).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Schnittman and LI with the teaching of Cheng because the teaching of Cheng would improve the system of Kim, Schnittman and LI by providing a process for dynamically updating landmarks in a geographical layout during execution of natural language instructions (Cheng paragraph 0003). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0063388 A1 to Kim et al. in view of U.S. Pub. No. 2017/0206418 A1 to Schnittman and further in view of U.S. Pub. No. 2018/0060757 A1 to LI et al. and further in view of U.S. Pub. No. 2016/0154791 A1 Cheng et al. as applied to claim 8 above, and further in view of U.S. Pub. No. 2013/0345875 A1 to Brooks et al.

As to claim 9, Kim teaches the robot for dynamic learning according to claim 8, wherein the action to be performed and whether the action is allowed (“...The rule management device 340 manages rules that are obtained by the rule extracting device 330. When newly obtained rules conflict with existing rules or when the obtained rules are very ambiguous, the rule management device asks a user questions and newly arranges rules on the basis of the user's answers...” paragraph 0033).
Brooks teaches wherein each rule and interactive demonstration behavior in the rule library comprise four elernents: subject (people), object (object), and the rule library comprises a default scenario rule (for example, the system may, by default; select the object in the center of the camera view or an object in the foreground of the image) and a learning rule (Training) (“...Various embodiments of the invention rely on the robot’s ability to visually detect and/or identify objects and people in its environment. Such visual detection may, in itself, be a task that the robot needs to be trained to perform. Training generally involves the robot’s continuous perception of the environment, coupled with input and feedback from a human trainer. For example, to teach the robot to visually recognize a particular object, the trainer may first orient one of the robot’s cameras such that the object appears in the camera view, which may be displayed on the screen 208 in the robot’s head. The trainer may point at the object in the camera view, e.g., using a mouse or touchscreen. Alternatively, the robot’s computer vision system may attempt to identify the object of interest based on one or more rules; for example, the system may, by default; select the object in the center of the camera view or an object in the foreground of the image. Foreground and background may be distinguished based on depth information obtained, for instance, with a stereo camera or a separate depth sensor, or derived from two different but overlapping camera views. Trainer input may be used to confirm or reject the robot’s automatic object selection. Once the object of interest has been indicated to the robot, the computer vision system may generate an outline of the object in the image, thereby identifying all the pixels it deems to belong to the object. This group of pixels may be identified based on, for example, brightness, color, or depth information; suitable algorithms are known to persons of skill in the art and include, among others, edge-detection algorithms. The user may, again, provide feedback to indicate whether the robot’s computer vision system has correctly outlined the object, and cause corrections if necessary (e.g., by re-orienting the camera)...User interactions similar to those employed during training may also take place during the robot’s execution of tasks, e.g., when the robot halts the process to await further instructions, or when the user wants to modify the manner of execution in a particular case. The feedback provided by the user is translated by the training module 112 into adjustments to or modifications of task-associated rules. Further, the robot’s perception system 102 generally operates in the same manner during the execution phase as it does during training, detecting objects, people, mechanical forces, etc. While the perception system 102 has been described herein with emphasis on visual and mechanical sensations (including touch and mechanical forces), it may also, for certain applications, provide perception capabilities for other types of physical input (such as temperature, electric and magnetic fields, etc.), and such input may be employed in the creation of instances and execution of tasks...” paragraphs 00062/0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Schnittman, LI and Cheng with the teaching of Brooks because the teaching of Brooks would improve the system of Kim, Schnittman, LI and Cheng by providing a feedback system that allows a user adjust or modifications of task-associated rules to optimally operate a robot (Brooks paragraph 0069).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0063388 A1 to Kim et al. in view of U.S. Pub. No. 2017/0206418 A1 to Schnittman and further in view of U.S. Pub. No. 2018/0060757 A1 to LI et al. and further in view of U.S. Pub. No. 2016/0154791 A1 Cheng et al. and further in view of U.S. Pub. No. 2013/0345875 A1 to Brooks et al. as applied to claim 9 above, and further in view of U.S. Pub. No. 2015/0217449 A1 to Meier et al.

As to claim 10, Kim as modified by Schnittman, LI, Cheng and Brooks teaches the robot for dynamic learning according to claim 9, however it is silent with reference to an operating mode; wherein the operating module comprises an identifying module, a task establishing module, a conflict judging module and an interrogative interaction module, wherein the identifying module is configured to receive an audio instruction from a user, and identify the audio instruction; the task establishing module is configured to carry out task planning based on the identified audio instruction and the rule library; the conflict judging module is configured to judge whether the task planning is in conflict with a rule: and the interrogative interaction module is configured to establish an interrogative interaction with the user when the task planning is in conflict with a rule.
Meier teaches to an operating mode; wherein the operating module comprises an identifying module, a task establishing module, a conflict judging module and an interrogative interaction module, wherein the identifying module is configured to receive an audio instruction from a user, and identify the audio instruction (“...For example, in FIG. 1A, robot 115 can respond to a verbal command by moving to a location (e.g., moving to a user in response to "Come here", moving towards a charging location in response to "Go home", moving towards a door in response to a doorbell)); carrying out task planning based on the identified audio instruction and the rule library (initial control policy) (“...Robot 115 can include a machine configured to perform one or more actions (e.g., motor actions). The actions can be performed automatically and/or in response to sensor input. The action can include, e.g., an angular or translational movement of part or all of robot 115. For example, in FIG. 1A, robot 115 can respond to a verbal command by moving to a location (e.g., moving to a user in response to "Come here", moving towards a charging location in response to "Go home", moving towards a door in response to a doorbell). This task can include recognizing an audio signature, identifying a destination location, determining a path to the destination location and avoiding obstructions along the path. Thus, this task can include processing sensor data (e.g., collected by one or more sensors on robot 115), such as sensor data collected by a microphone and/or camera....” paragraph 0038); 
the task establishing module is configured to carry out task planning based on the identified audio instruction and the rule library(initial control policy); the conflict judging module is configured to judge whether the task planning is in conflict with a rule (Sensor data (e.g., from a camera indicating the absence of objects in front of the robot)) and the interrogative interaction module is configured to establish an interrogative interaction with the user when the task planning is in conflict with a rule (one or more corrective commands) (“...A sensory-motor control policy can include a mapping from sensory data to proposed action, which can indicate which action is to be performed by robot 115 given a particular circumstance (e.g. given the sensory state and the robot's internal state). To illustrate, in FIG. 1A, an initial control policy (which may contain parameters and variable part of the robots internal state) can indicate that robot 115 is to remain stationary. When the user provides the first command received at user device 110 to move forward, robot 115 will begin to move forward. Sensor data (e.g., from a camera indicating the absence of objects in front of the robot) collected before receipt of the command can be associated with the move-forward action, and the initial control policy can be revised based on the association. Though this revision can be quickly performed and can affect the current action, the resulting policy may be too crude for future contexts. For example, the revised policy can indicate that robot 115 is to continue to move forward indefinitely. However, because user 105 is present, she will likely provide a command at user device 110 to turn or stop at some point (e.g., before colliding with a wall). The policy can then be accordingly further revised. In time, due to the presence of corrective commands, the policy can learn that moving forward should not be applied in all contexts, as other circumstances will require, stopping, turning, backing up, etc...The initial control policy can be revised and/or refined using one or more corrective commands provided by user 105 (e.g., via user device 110). The corrective command can be received after a robot has performed an initial action and can specify an additional "corrective" action that the robot is to perform, such that the combination of the initial action and the corrective action result in a presumed desired action. In this manner, the mapping can be routinely and iteratively refined...” paragraphs 0045/0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Schnittman, LI, Cheng and Brooks with the teaching of Meier because the teaching of Meier would improve the system of Kim, Schnittman, LI, Cheng and Brooks by providing a technique for revising or refining initial control policy using one or more corrective commands to correct error when a robot is performing an action.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0063388 A1 to Kim et al. in view of U.S. Pub. No. 2017/0206418 A1 to Schnittman and further in view of U.S. Pub. No. 2018/0060757 A1 to LI et al. as applied to claim 11 above, and further in view of U.S. Pat. No. 9,792,531 B2 issued to Georgescu et al.

As to claim 12, Kim as modified by Schnittman and LI teaches the cloud server according to claim 11, however it is silent with reference to an optimizing module and a sending module; wherein the sending module is configured to send a corresponding annotation and rule based on a request from the robot; and the optimizing module is configured to receive task planning from the robot, and optimize the task planning based on the annotation library and the rule library.
Georgescu an optimizing module and a sending module; wherein the sending module is configured to send a corresponding annotation (annotate images) and rule (pre-defining one or more actions) based on a request from the robot (artificial agent); and the optimizing module is configured to receive task planning from the robot, and optimize the task planning based on the annotation library and the rule library (“... Experience based adaptivity may include assimilation of model behavior and optimization of individual, repeated interactions with the system. These gradual personalization models may optimize personalization strategy through repeated interaction, or may prompt the user to create personalized models for individual users or patients...User interactions may include pre-defining one or more actions in a set of actions for target state location identification. Users may select or identify an action via providing input to an imaging system 48. Users may also annotate images prior to training, following training, prior to testing, or following testing of an image. The artificial agent may learn, via methods disclosed above, example annotation actions received via user input to imaging system 48 or selection of image optimization parameters such as contrast, size, brightness or other parameter of a test image or training image...User inputs to an imaging system 48 may be observed by the artificial agent and an optimal action-value function approximator may specify the behavior of the artificial agent based on the observed input. The user entered inputs may be replicated by the agent. The artificial agent, may suggest a next action of the processor based on the replicated user inputs...” Col. 30 Ln. 21-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Schnittman and LI with the teaching of Georgescu because the teaching of Georgescu would improve the system of Kim, Schnittman and LI by providing a deep learning (DL) techniques for generating intelligence of the artificial agent and allows the artificial agent to optimize behavior.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 2015/0127149 A1 to Sinyayskiyet et al. and directed to apparatus and methods for online training of robotic devices. 
U.S. Pat. No. 8,380,349 B1 issued to Hickman et al. and directed to methods and systems for providing instructions to a robot device.
U.S. Pat. No. 8,868,410 B2 issued to Iwahash et al. and directed to a dialogue-based learning apparatus through dialogue with users comprising: a speech input unit (10) for inputting speeches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194